Name: Commission Decision of 2 June 1978 authorizing Ireland not to apply Community treatment to jerseys, pullovers, slip-overs, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, falling within subheading ex 60.05 A (NIMEXE codes 60.05-01, 27, 28, 29, 30, 33, 36, 37, 38) of the Common Customs Tariff, originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-20

 nan